Citation Nr: 1720203	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  15-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service connected vertigo. 

2.  Entitlement to service connection for a right knee condition. 

3.  Entitlement to service connection for a left knee condition. 

4.  Entitlement to service connection for right carpal tunnel syndrome. 

5.  Entitlement to service connection for left carpal tunnel syndrome. 


REPRESENTATION

Veteran represented by:	Deana Adamson, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1997 to January 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of this appeal was transferred to the RO in Columbia, South Carolina.

The Board notes that, subsequent to the issuance of the April 2015 statement of the case (SOC), additional evidence was added to the record, to include VA treatment records dated through January 2015, which do not appear to have been considered in the April 2015 SOC.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in November 2016 correspondence.  38 C.F.R. § 20.1304 (c) (2016).  Therefore, the Board may properly consider such newly received evidence.   

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Service Connection Claims 

For below noted reasons, the Board finds that, while the Veteran underwent examinations in September 2014 to determine the nature and etiology of his claimed bilateral knee conditions and bilateral carpal tunnel syndrome, the Board finds that additional examinations are necessary. 

With regard to the Veteran's claimed bilateral knee conditions, he has alleged that such had their onset in service.  The Veteran's service treatment records reflect that the Veteran was diagnosed with patellofemoral pain syndrome and that he was prescribed naproxen for his bilateral knee pain.  There are also reports of a history of arthritis in his knees, however there is no indication of radiological evidence of such arthritis.  Post-service, the Veteran's treatment records repeatedly note the Veteran's reports of bilateral knee pain and his personal reports of a history of arthritis.  Furthermore, the Veteran's post-service treatment records appear to indicate that the Veteran continued to suffer from patellofemoral pain syndrome in a July 2013 treatment note; however such notation is not a definitive diagnosis.  During the September 2014 VA Disability Benefits Questionnaire (DBQ), the Veteran again reported his history of bilateral knee pain, arthritis and patellofemoral pain syndrome.  However, the examiner found "there is no diagnosis as there is no pathology to render a diagnosis."  However, the examiner did not refer to or mention the Veteran's prior in-service diagnoses nor did he discuss the possible post-service diagnosis.  Therefore, on remand, an additional examination and opinion are necessary to determine the nature and etiology of the Veteran's claimed bilateral knee condition. 

With regard to the Veteran's claimed bilateral carpal tunnel syndrome, he has alleged that such had its onset in service.  The Veteran's service treatment records reflect that the Veteran had been diagnosed with bilateral carpal tunnel syndrome in 2005.  Post-service, notes in July 2013 and January 2015 reflect that the Veteran was diagnosed with carpal tunnel syndrome.  However, during the September 2014 VA peripheral nerves conditions DBQ, the examiner found no evidence of carpal tunnel syndrome.  The examiner noted the Veteran's reports of a history of carpal tunnel syndrome, but provided no diagnosis.  The examiner found that the Veteran could write without difficulty and had a negative tinel sign.  The examiner opined "there is no diagnosis because there is no pathology to render a diagnosis."  However, the examiner did not refer to or mention the Veteran's prior in-service or post-service diagnoses.  Therefore, on remand, an additional examination and opinion are necessary to determine the nature and etiology of the Veteran's claimed carpal tunnel syndrome. 

Compensable Rating Claim

With regard to the Veteran's claim for a compensable rating for his service connected vertigo, the Veteran alleges that he is entitled to a compensable rating to include as due to his alleged Meniere's syndrome.  The Board notes that the Veteran's post-service treatment records appear to contain a diagnosis of Meniere's syndrome in October 2013.  Furthermore, the Board notes that while Veteran is service connected for his vertigo, he is not service connected for Meniere's syndrome.  The Board notes that the Veteran was not given a definitive diagnosis of Meniere's syndrome during either his October 2011 ENT and Audiology examination or the September 2014 Ear Conditions DBQ.  The October 2011 examiner diagnosed the Veteran with positional vertigo and the September 2014 examiner diagnosed the Veteran with vertigo of central origin.  However, the September 2014 examiner noted that the Veteran exhibited symptoms attributable to Meniere's syndrome such as hearing impairment with vertigo, hearing impairment with attacks of vertigo and cerebellar gait, tinnitus, vertigo, staggering, and hearing impairment with tinnitus all occurring more than once a week.  The Board finds that it is unclear as to whether the Veteran has a definitive diagnosis of Meniere's syndrome, and if so, whether his diagnosed and service connected Vertigo is a symptom of such and has been for the entirety of its manifestation.  Furthermore, the Board notes that the Veteran suffers from tinnitus and hearing impairment, but it is unclear whether such are also symptoms of his alleged Meniere's syndrome.  Upon remand, a clarification opinion should be obtained. 

Finally, during the Veteran's November 2016 hearing, he indicated that he received treatment for his conditions from Benhaven Medical Center, however such records do not appear to be included in the record.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his conditions.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to specifically include any treatment records from Benhaven Medical Center.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records should be obtained.

2.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of his claimed bilateral knee disorder.  The claims file should be made available to and be reviewed by the examiner.  The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all of the Veteran's bilateral knee disorders, to include whether the Veteran suffers from or has suffered from patellofemoral pain syndrome and/or arthritis at any point during his appeal.  The examiner should also discuss the Veteran's post-service treatment records, specifically the notation from July 2013 as well as the prior VA examinations in October 2011 and September 2014.

(B) For all diagnosed knee disorders, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such disorder had its onset during, or is otherwise related to, the Veteran's service.  

(C)  If arthritis is diagnosed, the examiner should determine whether such manifest within one year of the Veteran's discharge from active service in January 2011.  

A complete rationale should be given for each opinion expressed.

3.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of his claimed bilateral carpal tunnel syndrome.  The claims file should be made available to and be reviewed by the examiner.  The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should determine whether the Veteran has or has had carpal tunnel syndrome at any time during the Veteran's appeal period.  The examiner should also discuss the Veteran's post-service treatment records, specifically those notations from July 2013 and January 2015 as well as the prior September 2014 examination. 

(B) If carpal tunnel syndrome is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such disorder had its onset during, or is otherwise related to, the Veteran's service.

A rationale should be given for each opinion expressed.  

4.  The Veteran's file should then be returned to the VA examiner who conducted the September 2014 Ear Conditions examination.  If the September 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should respond to the following:

(A) Please identify whether the Veteran suffers from Meniere's syndrome.  The examiner should note and discuss the post-service notations of Meniere's symptoms and the apparent diagnosis in October 2013 as well as the prior September 2014 VA examination. 

(B)  If Meniere's syndrome is diagnosed, please indicate whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such disorder had its onset during, or is otherwise related to, the Veteran's service.

(C)  If Meniere's syndrome is diagnosed, please describe the Veteran's symptoms and the length of their manifestation.

(i)  Please determine if the Veteran's service-connected vertigo is a symptom of the Veteran's Meniere's syndrome, and if so, if his vertigo has been such for the entirety of its manifestation.

(ii) Please determine if the Veteran's service-connected hearing loss is a symptom of the Veteran's Meniere's syndrome, and if so, if his hearing loss has been such for the entirety of its manifestation.

(iii) Please determine if the Veteran's service-connected tinnitus is a symptom of the Veteran's Meniere's syndrome, and if so, if his tinnitus has been such for the entirety of its manifestation.

A rationale for any opinion offered should be provided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




